DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06.03.2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (2015) in view of Chisti (2016), and as evidenced by Lee (2016).
Regarding claims 1 – 4, 8 – 9, Kumar teaches methods for cultivating algae biomass in raceway ponds (cultivation ponds) (abstract) wherein the ponds can have different volumes to obtain different biomass quantities (Table 2). Kumar indicates that cultivation times may depend on location, weather and environmental factors (2.1.1), or that cultivation times can be carried out for a predetermined period of time. Kumar does not expressly state that multiple ponds are cultivated at the same time for the same time period. However, Chisti teaches that algal biomass facilities with raceway ponds typically have many ponds (p.23). Thus, it can be concluded when practicing methods of cultivating algal biomass in raceway ponds that one of ordinary skill in the art would have multiple ponds as a matter of standard practice.
Kumar does not teach algal cultivation methods wherein mental steps of evaluating quality and quantity of biomass are determined to influence scaling. However, it is first noted that the recited limitations are mental steps only and do not constitute active steps to be practiced or carried out by one cultivating algae. Notwithstanding, Kumar does teach that knowledge of algal cultivation has improved over time in terms of evaluating location, pond depth (or volume), environmental factors, or methods of mixing to improve algal productivity (or quality and quantity of algal biomass) in raceway ponds, in turn leading to improved designs thereof (Conclusions, p. 883 – 884). Kumar also indicates comparative studies for performance of raceway ponds include scale up capacity (Table 1). As such, the references suggests that evaluation of the quality and quantity of algal biomass is important to develop different raceway pond designs for determining scale up. At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to evaluate the quality and quantity of algal biomass when practicing algal cultivation in raceway ponds as a matter of routine practice, and for optimized results and design for scale up as suggested by the history and teachings of Kumar. Regarding the specific parameters of claims 2 – 4 and 8 – 9, Kumar teaches important factors to consider when cultivating algae in a raceway pond include pond depth (or volume) (2.1.2), biomass production (conclusions, Table 2), carbon requirement (2.1.5), biomass density (Table 2), lipid production (Table 1), oxygen accumulation (2.1.7), salinity (2.1.8). Thus, in following the teachings of Kumar, one of ordinary skill in the art would have been motivated to consider and monitor the instant parameters (evaluate quality and quantity or algal biomass) when cultivating algal biomass in raceway ponds as a matter of standard practice, and with an expectation for improving the processes thereof.
Regarding claim 5, Kumar does not teach specific area parameters of the raceway ponds. However, Chisti teaches typical surface areas of raceway ponds do not typically exceed 0.5 ha, or 5000 square meters (p.23). As such, it can be concluded that when practicing raceway cultivation of algae biomass by the methods of Kumar, one of ordinary skill in the art would keep the pond size within the claimed range of 2 – 10000 square meters as a matter of standard practice.
Regarding claims 6 – 7, Kumar teaches the methods may result in a variety of biomass productivities, ranging from 0.027 – 1.67 g/L (Table 2), indicating that culture time can be optimized, monitored and determined as a matter of routine practice by one of ordinary skill in the art.
Regarding claims 10 – 12, Kumar teaches typical culture velocity (bulk flow velocity) to be 0.08 – 0.3 meters per second (Table 2).
Regarding claims 13 – 14, Kumar teaches typical pond depths include 5 – 50 cm (in the range of 5 – 12 inches) (2.1.2, Table 2).
Regarding claims 15 – 17, the ponds include water, algae cells (876, right col) and standard nutrients such as nitrogen (2.1.9.1). Although the reference does not expressly state phosphorous is included as a standard nutrient, it is noted that phosphorus is a general requirement for successful microalgal cultivation. In support, see Lee who teaches phosphorus as one of the general requirements for algal culture (abstract).
For these reasons, the claims are rendered prima facie obvious. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699